PER CURIAM.
Appellant, Timothy Tyler, filed a pro se brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). He raises several points, but we find merit in only one. While his argument is not crafted with precision, appellant appears to allege that he has not been given credit for previous time served in circuit court case number 87-01480CFAWS-3 following revocation of probation on two separate occasions. We remand to allow the trial court to determine whether appellant was given correct credit in accord with sentencing principles set forth in State v. Summers, 642 So.2d 742 (Fla.1994).
SCHOONOVER, A.C.J., and QUINCE and NORTHCUTT, JJ., concur.